DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 7/19/2022.
Claims 1-2, 4-7, 10-11 are pending.
Claim 1 has been amended.
Applicant’s election without traverse of 1536 yeast colonies/plate, and species of claims 11 in the reply filed on 2/15/2022 is acknowledged.
Claims 1-2, 4-7, 10-11 are being examined.
The priority issue and new matter has been withdrawn in view of the amendment.  
Priority
The instant application filed 11/15/2019 is a national stage entry of PCT/US2018/032819 which has an international filing date: 05/15/2018 and claims priority from provisional application 62507087, filed 05/16/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (nature (2003) volume 425 (2003), Wanker (US6,664,048), Zylka (Biotechniques )1996) volume 21, pages 220-221, 224-226).
Huh teaches a global analysis of protein location in budding yeast (title).  Huh teaches, “we generated a yeast strain collection expressing full-length proteins, tagged at the carboxy terminal end with green fluorescent protein (GFP), from their endogenous promoters by inserting the coding sequence of Aequorea victoria GFP (S65T)17 in-frame immediately preceding the stop codon of each ORF. With this strategy, wild-type levels and patterns of protein expression are minimally perturbed. Furthermore, because GFP fluorescence does not require external cofactors, GFP signal can be monitored in living cells without disrupting cellular integrity” (page 686, 1st column-2nd column).  
Huh does not disclose inoculating an agar plate with yeast colonies in a grid pattern; transferring the yeast colonies to a membrane; allowing the colonies to grow on the membrane; and imaging the membrane.
 Wanker discloses inoculating an agar plate with yeast colonies in a grid pattern(yeast colonies are plated (inoculated) on agar-trays(plate),the colony cells are provided in a regular grid pattern;column28,lines26-44;column31,lines24-30); transferring the yeast colonies to a membrane; allowing the colonies to grow on the membrane (the yeast colony cells are transferred onto a membrane and subsequently allowed to grow on the surface of the membrane; column 4, lines 23-35;column17, lines40-51; column31,lines24-30); and imaging the membrane (an image from each membrane is captured;column4,lines35-39;column18,lines 5-10).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to modify the method of Huh to provide inoculating an agar plate with yeast colonies in a grid pattern; transferring the yeast colonies to a membrane; incubating the colonies allowing the colonies to grow on the membrane, as taught by Wanker.  The artisan would be motivated in order to provide arrays of yeast colonies having high densities suitable for fluorescence analysis(Wanker,column17,lines60-65;column29,lines58-67),and further would be motivated as the inoculated membranes of Wanker would be readily compatible with the fluorescence imaging apparatus of Huh.  The artisan would have a reasonable expectation of success as the artisan is merely combining known methods.  
Huh and Wanker do no specifically teach the imaging  at  532 nm.
However, Zylka teaches imaging of live cells (title).  Zylka teaches the use of GFP fusion proteins to image live cells (220, 3rc column, bottom).  
Zylka teaches, “Ultimately, the following combination of filters was found to be most effective at reducing autofluorescence while preserving GFP fluorescence: 470–490-nm excitation filter (Omega Optical, Brattleboro, VT, USA), a 505- nm dichroic beamsplitter (Chroma Technology, Brattleboro, VT, USA) and a 510–532-nm emission filter (Omega Optical).” (224, bottom 1st column, top of 2nd).  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the filters Zylka in the method of Huh and Wanker.  The artisan would be motivated to review the art and use the best filters as Huh and Wanker lack specific guidance.  The artisan would be motivated to use the filters of Zylka as Zylka teaches they function best for imaging GFP in live cells.  The artisan would have a reasonable expectation of success as the artisan is merely using known filters to detect GFP in live cells.  
With regards to claim 2, Wanker discloses wherein the membrane is a nitrocellulose membrane (the membrane is preferably manufactured from nitro-cellulose; column17, lines46-51)
With regards to claim 4, Huh and Zylka teach the use of GFP.  .
With regards to claims 5 and 6, Wanker discloses wherein the grid has a density of at least 1536 yeast colonies/plate (the high density grids may contain yeast colonies in amounts up to 20,000 per tray(plate);column36,lines34-64).
With regards to claim 10-11, Huh and Zylka teaches the use of GFP attached to genes.  
Response to Arguments
The response begins traversing the previous rejection by arguing hindsight reasoning.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The response continues by asserting there is no reason to choose imaging at 532 nm.  This argument has been thoroughly reviewed but is not considered persuasive as Zylka teaches imaging in the 510-532 nm wavelength gave the best results for imaging in live cells.
Thus the new grounds of rejection renders the claims obvious. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huh (nature (2003) volume 425 (2003), Wanker (US6,664,048), Zylka (Biotechniques )1996) volume 21, pages 220-221, 224-226) as applied to claims 1-2, 4-6, 10-11  above, and further in view of Wittrup (US6,699,658).
The teachings of Huh, Zylka and Wanker are set forth above.  
Huh, Zylka and Wanker do not specifically teach allowing the yeast to grow and reimaging at a later time point.
However, Wittrup discloses in an alternate embodiment allowing further growth and reimaging at a later point in time cells are regrown ( allowed further growth) and subsequently examined  for enrichment and/or induction (reimaging at a later point in time);column37,lines61-67;column38,lines1-14).. 
Therefore it would have been  prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to modify the method of Huh, Zylka and Wanker to regrow and reimage the cells. The artisan would be motivated as Wittrup suggest the method allows for enrichment and/or induction of cells.  The artisan would have a reasonable expectation of success as the artisan is merely using known methods to enrich cells.  
Response to Arguments
	This is a new grounds of rejection necessitated by amendment. 
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634